Citation Nr: 1243697	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a colon disorder, to include residuals of colon cancer.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a lumbar spine disorder (claimed as back pain/ruptured disc).

7.  Entitlement to service connection for diabetes.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities (claimed as numbness of the arms, hands, legs, and feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had confirmed active duty for training (ACDUTRA) service from October 1958 to April 1959.  It appears that subsequent to that period the Veteran served in the Army National Guard until April 1984.  ACDUTRA and inactive duty for training (INACDUTRA) dates are unconfirmed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2012; a transcript of that hearing is associated with the claims file.

The above issues, with the exception of service connection for hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing is considered sound on enlistment into service and there is not clear and unmistakable evidence to demonstrate pre-existence of any hearing disorder prior to service.

2.  The Veteran is currently diagnosed with bilateral hearing loss.

3.  The Veteran was exposed to military noise, including gunfire, cannon fire and large explosions during basic training as an infantryman, and such is of the types, places and circumstances consistent with his service.

4.  The Veteran's lay evidence regarding onset of hearing symptoms during military service and chronicity of such symptoms since that time is highly competent, credible and probative.

5.  The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss began in or is related to his military service.


CONCLUSION OF LAW

The criteria establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the favorable decision to grant service connection for bilateral hearing loss, as discussed below, the Board finds that no further discussion of VCAA is necessary at this time.  Such represents a full grant of benefits sought on appeal as to that issue.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

On appeal, the Veteran stated that he did not have any hearing loss prior to entrance into service and that he was exposed to noise during military service in form of gunfire, cannon fire and explosions during basic training as an infantryman.  He indicated, particularly during his June 2012 hearing, that he had hearing loss during basic training and that such hearing loss has persisted and worsened since that time.  He stated that he was diagnosed with hearing loss and currently used hearing aids.

A review of the record demonstrates that service treatment records from the Veteran's period of ACDUTRA from October 1958 to April 1959 are not of record at this time.  

However, a periodic examination from May 1975 when the Veteran was in the Army Reserves notes no hearing loss, though it does not appear an audiogram was taken at that time; further, the Veteran had no complaints of hearing loss at that time.  Four years later, in a June 1979 examination, the Veteran was shown to have bilateral high-frequency hearing loss; again, he had no complaints of hearing loss at that time.  Finally, in February 1983, the Veteran was again examined and shown to have bilateral high-frequency hearing loss which had worsened since his last examination.  The Veteran complained of hearing loss at that time.  

A review of the Veteran's VA records from December 1998 to January 1999 demonstrates that he reported having hearing "not too well" but that he didn't have hearing aids at that time.  The Veteran's private treatment records from Sears Hearing from 2006 and 2007 demonstrate hearing loss and issuance of hearing aids.

The Veteran underwent a VA audiologic examination in January 2008.  In that examination, the Veteran reported having noise exposure during service to large explosions, tanks, and at the rifle range; occupationally, the Veteran worked 2 years at a saw mill and had recreational noise exposure hunting and driving tractors for 20 to 30 years.  There is no notation regarding whether any of this noise exposure occurred with or without hearing protection.  The examiner noted that the Veteran has worn privately-purchased hearing aids in the past.  After examination, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that she reviewed the claims file, including the above records.  Specifically, she noted the lack of an enlistment audiogram.  She indicated that the hearing examinations of record began 20 years after the Veteran's ACDUTRA service, and that he also had recreational and occupational noise exposure.  She concluded that the hearing loss "cannot reasonably be attributed to one of these possible sources without mere speculation."

Based on the evidence of record, the Board finds that service connection for hearing loss is warranted at this time.  

Initially, the Board notes that the Veteran's hearing loss does not appear to have preceded his enlistment into ACDUTRA service and, currently, there is no evidence to demonstrate that such pre-existed military service.  Accordingly, the Veteran is considered sound for the purposes of his hearing on entrance into ACDUTRA.  See 38 U.S.C.A. § 1111 (West 2002).  

Also, the first evidence of record demonstrating hearing loss for VA purposes is shown in June 1979, several years after discharge from ACDUTRA.  Accordingly, the presumptive service connection regulations are not applicable to award service connection in this case.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board must continue to analyze the Veteran's claim under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

First, the Board notes that the Veteran has currently been diagnosed with bilateral hearing loss.  Secondly, the Veteran has indicated that he was exposed to gunfire, cannon fire, and large explosions during his basic training as an infantryman.  The Board finds that such evidence is consistent with the types, places and circumstances of the Veteran's service and thus finds that he had acoustical trauma during ACDUTRA service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Thus, the first two elements of service connection have been met.

The Board recognizes in this case that there is no objective evidence of any hearing loss during the Veteran's ACDUTRA service from October 1958 to April 1959.  Furthermore, the first evidence of any documented hearing loss is in June 1979 during the Veteran's periodic examination for the Army Reserves-incidentally, such documentation is approximately 20 years after discharge from ACDUTRA.  Moreover, in the previous May 1975 examination, the Veteran was not shown to have hearing loss-though, it also appears no audiogram was done at that time-and he did not complain of hearing loss either in June 1979 or May 1975.  The Veteran's first complaints of hearing loss are documented in the February 1983 examination.

In contrast, the Board acknowledges the Veteran's highly competent and credible lay evidence regarding onset of hearing loss symptoms during basic training in his June 2012 hearing.  The Veteran testified that he has hearing loss symptoms during basic training and that those symptoms have persisted since that time.  The Board finds such evidence to be extremely probative in this case.

Balancing such extremely probative and credible lay evidence of onset and chronicity since service against the rather equivocal opinion rendered by the January 2008 examiner, the Board finds that the evidence regarding onset and relationship to service with respect to bilateral hearing loss to be in equipoise in this case.  

Accordingly, by resolving doubt in favor of the Veteran, the Board finds that service connection for bilateral hearing loss is warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303(b).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Board notes that in a March 2007 PIES response for service documents, it was noted that the Veteran performed ACDUTRA and that they were mailing the separation documents and that there are no other separation documents on file.  Of record, the Veteran's Army Reserve treatment records beginning 1975 through 1983 are associated with the claims file.  Further, in June 2008, the Veteran's representative sent in copies of 7 service treatment documents from 1962 to 1983.

At this time, the Board notes that it does not appear that any of the Veteran's service treatment records from his confirmed period of ACDUTRA, which is at issue in this appeal, have been obtained at this time.  Accordingly, the Board finds that a remand is necessary in order for attempts to obtain any unassociated service treatment records be made at this time.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Tuscaloosa VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 1999 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment or evaluation that he may have received for his claimed colon, sleep apnea, eye, hypertension, diabetes, peripheral neuropathy, and lumbar spine disorders.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, including from the Veteran's October 1958 to April 1959 period of ACDUTRA, and other periods of service that apparently ended in April 1984.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile; the RO/AMC should document their efforts in the claims file.  

If the records are unavailable and further attempts would be futile, or any such records do not exist, the claims file should be so annotated with a formal finding of unavailability, and the Veteran should be notified of such and informed that he can provide alternative forms of evidence.

4.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for colon, sleep apnea, eye, hypertension, diabetes, peripheral neuropathy, and lumbar spine disorders.  If any benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


